
	
		II
		110th CONGRESS
		1st Session
		S. 1568
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			Mr. Isakson (for himself
			 and Mr. Chambliss) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to encourage private philanthropy.
	
	
		1.Short titleThis Act may be cited as the
			 Personal Philanthropy Account Act of
			 2007.
		2.Personal Philanthropy Accounts
			(a)In generalPart VII of subchapter B of chapter 1 of
			 the Internal Revenue Code of 1986 (relating to additional itemized deductions
			 for individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.Personal philanthropy accounts
						(a)Allowance of deduction
							(1)In generalIn the case of an individual, there shall
				be allowed as a deduction for the taxable year an amount equal to the aggregate
				amount paid in cash during such taxable year (and not described in subsection
				(d)(2)(A)(ii)) by or on behalf of such individual to a personal philanthropy
				account of such individual.
							(2)Coordination with charitable
				contributions
								(A)In generalWith respect to any amount allowable as a
				deduction under paragraph (1)—
									(i)no other deduction shall be allowed under
				any other provision of this title, and
									(ii)such amount shall be considered a
				charitable contribution for purposes of section 170(b)(1).
									(B)Employer contributionsWith respect to any amount contributed by
				an employer on behalf of the account holder—
									(i)except as provided in clause (ii), such
				amount shall be considered a charitable contribution for purposes of section
				170(b)(2), and
									(ii)if the employer provides such amount
				pursuant to a program under which the employer matches employee contributions
				at least dollar-for-dollar on contributions up to 5 percent of all employees'
				compensation—
										(I)clause (i) shall not apply with respect to
				such amount, and
										(II)such amount shall not be taken into account
				under subsection (b)(1).
										(b)Personal philanthropy accountFor purposes of this section, the term
				personal philanthropy account means a trust created or organized
				in the United States exclusively for the purpose of making distributions for
				the charitable purposes designated by an individual who is the account holder
				of the trust (and designated as a personal philanthropy account at the time
				created or organized), but only if the written governing instrument creating
				the trust meets the following requirements:
							(1)Except in the case of a rollover
				contribution described in subsection (d)(3), no contribution will be accepted
				unless it is in cash, and contributions will not be accepted for the taxable
				year on behalf of any individual in excess of $15,000.
							(2)The trustee is a bank (as defined in
				section 408(n)) or such other person who demonstrates to the satisfaction of
				the Secretary that the manner in which that person will administer the trust
				will be consistent with the requirements of this section or who has so
				demonstrated with respect to any personal philanthropy account and who is not
				disqualified under subsection (f).
							(3)No part of the trust assets will be
				invested in life insurance contracts.
							(4)The assets of the trust shall not be
				commingled with other property except in a common trust fund or common
				investment fund.
							(c)Definitions and special rulesFor purposes of this section—
							(1)Default distribution rules
								(A)In generalNo account shall be treated as a personal
				philanthropy account unless at all times there are in effect qualified default
				charitable organization designations under subparagraphs (B) and (C).
								(B)Qualified default charitable organization
				designationFor purposes of
				subparagraph (A), a qualified default charitable organization designation in
				effect under this subparagraph is the designation by the account holder of an
				organization to which the remainder of such account may be made in the form of
				a qualified philanthropy payment upon the death of the account holder in any
				case in which the account holder fails to provide by will or other suitable
				estate document for the distribution of the assets of such account.
								(C)Trustee designationFor purposes of subparagraph (A), a
				qualified default charitable organization designation in effect under this
				subparagraph is the designation by the trustee of the personal philanthropy
				account of an organization to which a payment under subparagraph (B) will be
				made if the organization designated under subparagraph (B) is not qualified to
				receive a qualified philanthropy payment at the time of such payment.
								(2)Minimum distribution requirement
								(A)In generalNo account shall be treated as a personal
				philanthropy account for a taxable year unless such account meets the minimum
				distribution requirements for such taxable year.
								(B)Minimum distribution
				requirementAn account meets
				the minimum distribution requirement for a taxable year if the aggregate
				distributions from the account for the taxable year are not less than 5 percent
				of the balance of such account as of the last day of the preceding taxable
				year.
								(C)Exception for accounts with a balance of
				less than $10,000Subparagraph (A) shall not apply to any
				account for a taxable year if the balance of such account as of the last day of
				the preceding taxable year is less than $10,000.
								(3)Denial of deduction to
				dependentsNo deduction shall
				be allowed under this section to any individual with respect to whom a
				deduction under section 151 is allowable to another taxpayer for a taxable year
				beginning in the calendar year in which such individual's taxable year
				begins.
							(4)Inflation adjustmentIn the case of any taxable year beginning
				in a calendar year after 2009, the dollar amount contained in subsection (b)(1)
				shall be increased by an amount equal to—
								(A)such dollar amount, multiplied by
								(B)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2008 for
				calendar year 1992 in subparagraph (B) thereof.
								Any increase determined under the
				preceding sentence shall be rounded to the nearest multiple of $50.(d)Tax treatment of distributions
							(1)In generalAny distribution from a personal
				philanthropy account shall be includible in the gross income of the account
				holder in the manner as provided in section 72.
							(2)Qualified philanthropy payments or
				immediate return of contributions
								(A)In generalNo amount shall be includible in gross
				income under paragraph (1) to the extent that such distribution—
									(i)is a qualified philanthropy payment,
				or
									(ii)is equal to the amount of contributions
				made within 30 days before the date of such distribution.
									(B)Qualified philanthropy payment
				definedFor purposes of this
				section, the term qualified philanthropy payment means a
				distribution from a personal philanthropy account—
									(i)which is made, pursuant to a request by the
				account holder, by the trustee of the account within 30 days after receipt by
				the trustee of a certification under subparagraph (C), and
									(ii)which is paid for a purpose specified in
				section 170(c).
									A trustee who fails to meet the
				30-day requirement of clause (i) shall be subject to disqualification as a
				trustee.(C)Organization certificationFor purposes of subparagraph (B)(i), a
				certification under this subparagraph is a certification by an organization
				pursuant to a written request by the trustee of a personal philanthropy account
				that the organization is an organization which—
									(i)is described in section 501(c)(3) and
				exempt from tax under section 501(a), and
									(ii)is not a personal philanthropy
				account.
									(D)Coordination with charitable
				contributions
									(i)No deduction shall be allowed under
				sections 170, 642(c), 2055, 2106(a)(2), or 2522 for any amount excluded from
				gross income under subparagraph (A).
									(ii)Under regulations, the amount allowable as
				a deduction under sections 170, 642(c), 2055, 2106(a)(2), or 2522 (as
				appropriate) for the taxable year (without regard to this clause) shall be
				reduced by the amount excluded from gross income for the taxable year under
				subparagraph (A).
									(iii)Section 170(d) shall not apply to any
				amount excluded from gross income under subparagraph (A).
									(3)Rollover contributions
								(A)In generalParagraph (1) shall not apply to any amount
				paid or distributed from a personal philanthropy account to the extent that the
				amount received is paid, not later than the 60th day after the date of such
				payment or distribution, into another personal philanthropy account of the same
				account holder. The preceding sentence shall not apply to any payment or
				distribution if it applied to any prior payment or distribution during the
				12-month period ending on the date of the payment or distribution.
								(B)HeirParagraph (1) shall not apply to any amount
				paid or distributed from a personal philanthropy account of a decedent to the
				extent that the amount received is paid, not later than the 60th day after the
				date of such payment or distribution, into the personal philanthropy account of
				an heir of the decedent, as designated by the will of the decedent.
								(4)Additional tax for distributions not used
				for charitable contribution purposesThe tax imposed by this chapter for any
				taxable year on any account holder with respect to any distribution from a
				personal philanthropy account which is includible in gross income shall be
				increased by 100 percent of the amount which is so includible.
							(e)Tax treatment of account
							(1)In generalA personal philanthropy account shall be
				exempt from taxation under this subtitle. Notwithstanding the preceding
				sentence, the personal philanthropy account shall be subject to the taxes
				imposed by section 511 (relating to imposition of tax on unrelated business
				income of charitable organizations).
							(2)Account terminationsRules similar to the rules of paragraphs
				(2) and (4) of section 408(e) shall apply to any personal philanthropy
				account.
							(f)Disqualification of trusteeThe trustee of a personal philanthropy
				account shall not be qualified to be a trustee of such account after a final
				determination by the Secretary that the trustee has disbursed more than 10
				percent of its payments from personal philanthropy accounts to non-qualifying
				organizations in a calendar year.
						(g)FeesThe Commissioner of the Securities and
				Exchange Commission (or the Commissioner's designee) shall certify that fees
				charged by any trustee or asset manager of a personal philanthropy account are
				fair and reasonable. The failure to so certify shall result in the
				disqualification of such person as a trustee or asset manager of personal
				philanthropy accounts.
						(h)ReportsThe trustee of a personal philanthropy
				account shall make such reports regarding such account to the Secretary and to
				the holder of the account with respect to contributions, distributions, and
				such other matters as the Secretary may require. The reports required by this
				subsection shall be filed at such time and in such manner and furnished to such
				individuals at such time and in such manner as may be
				required.
						.
			(b)Deduction allowed whether or not individual
			 itemizes other deductionsSubsection (a) of section 62 of such Code
			 is amended by inserting before the flush sentence at the end the following new
			 paragraph:
				
					(22)Personal philanthropy
				accountsThe deduction
				allowed under section
				224.
					.
			(c)Exclusion for employer contributions to
			 personal philanthropy accounts
				(1)In generalPart III of subchapter B of chapter 1 of
			 such Code is amended by inserting after section 139A the following new
			 section:
					
						139B.Contributions by employer to personal
				philanthropy accounts
							(a)In generalGross income of an employee does not
				include contributions by the employer to the personal philanthropy account of
				the employee.
							(b)Personal philanthropy accountFor purposes of this section, the term
				personal philanthropy account shall have the meaning given to such
				term by section 224.
							(c)Exclusion not to exceed
				compensation
								(1)EmployeesThe amount excluded from gross income by
				subsection (a) with respect to an employee shall not exceed such employee's
				wages, salaries, tips, and other employee compensation which are attributable
				to such employee's employment by the employer referred to in such
				subsection.
								(2)Self-employed individualsThe amount excluded from gross income by
				subsection (a) for contributions with respect to an individual who is self
				employed shall not exceed such individual's earned income (as defined in
				section 401(c)(2)) derived by the taxpayer from the trade or business with
				respect to which the individual is self-employed.
								(3)Community property laws not to
				applyThe limitations under
				this subsection shall be determined without regard to community property
				laws.
								.
				(2)Conforming amendments
					(A)Section 3121(a) of such Code is amended by
			 striking or at the end of paragraph (21), by striking the period
			 at the end of paragraph (22) and inserting ; or , and by
			 inserting after paragraph (22) the following new paragraph:
						
							(23)any payment made to a personal philanthropy
				account (as defined in section 224) of an
				employee.
							.
					(B)Section 3231(e) of such Code is amended by
			 adding at the end the following new paragraph:
						
							(13)Personal philanthropy account
				contributionsThe term
				compensation shall not include any payment made to a personal
				philanthropy account (as defined in section 224) of an
				employee.
							.
					(C)Section 3306(b) of such Code is amended by
			 striking or at the end of paragraph (18), by striking the period
			 at the end of paragraph (19) and inserting ; or, and by
			 inserting after paragraph (19) the following new paragraph:
						
							(20)any payment made to a personal philanthropy
				account (as defined in section 224) of an
				employee.
							.
					(D)Section 3401(a) of such Code is amended by
			 striking or at the end of paragraph (21), by striking the period
			 at the end of paragraph (22) and inserting ; or, and by
			 inserting after paragraph (22) the following new paragraph:
						
							(23)any payment made to a personal philanthropy
				account (as defined in section 224) of an
				employee.
							.
					(E)Section 6051(a) of such Code is amended by
			 striking and at the end of paragraph (12), by striking the
			 period at the end of paragraph (13) and inserting , and, and by
			 inserting after paragraph (13) the following new paragraph:
						
							(14)the amount contributed to any personal
				philanthropy account (as defined in section 224) of such employee or such
				employee’s
				spouse.
							.
					(d)Prohibited transactions
				(1)Exception for taxable distributions from
			 personal philanthropy accountsSubsection (c) of section 4975 of such Code
			 (defining to prohibited transaction) is amended by adding at the end the
			 following new paragraph:
					
						(7)Special rule for personal philanthropy
				accountsAn individual for
				whose benefit a personal philanthropy account is established and any
				contributor to such account shall be exempt from the tax imposed by this
				section with respect to any transaction concerning such account (which would
				otherwise be taxable under this section) if section 224(d) applies with respect
				to such
				transaction.
						.
				(2)Plan definedParagraph (1) of section 4975(e) of such
			 Code is amended by striking or at the end of subparagraph (F),
			 by striking the period at the end of subparagraph (G) and inserting ,
			 or, and by inserting after subparagraph (G) the following new
			 subparagraph:
					
						(H)a personal philanthropy account described
				in section
				224.
						.
				(e)Penalty on failure to reportParagraph (2) of section 6693(a) of such
			 Code (relating to provisions) is amended by striking and at the
			 end of subparagraph (D), by striking the period at the end of subparagraph (E)
			 and inserting , and, and by inserting after subparagraph (E) the
			 following new subparagraph:
				
					(F)section 224(f) (relating to personal
				philanthropy
				accounts).
					.
			(f)Conforming amendmentParagraph (2) of section 26(b) of such Code
			 is amended by striking and at the end of subparagraph (S), by
			 striking the period at the end of subparagraph (T) and inserting ,
			 and, and by adding at the end the following new subparagraph:
				
					(U)section 224(d)(4) (relating to additional
				tax with respect to distributions not used for charitable contribution
				purposes).
					.
			(g)Clerical amendments
				(1)The table of sections for part VII of
			 subchapter B of chapter 1 of such Code is amended by redesignating the item
			 relating to section 224 as an item relating to section 225 and by inserting
			 after the item relating to section 223 the following new item:
					
						
							Sec. 224. Personal
				philanthropy
				accounts.
						
						.
				(2)The table of sections for part III of
			 subchapter B of chapter 1 of such Code is amended by inserting after the item
			 relating to section 139A the following new item:
					
						
							Sec. 139B. Contributions by employer to personal philanthropy
				accounts.
						
						.
				(h)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			
